Citation Nr: 1112583	
Decision Date: 03/30/11    Archive Date: 04/07/11

DOCKET NO.  09-23 572	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss disability.

2.  Entitlement to service connection for cold injury residuals to the feet, fingers, ears, and nose.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Barone, Counsel


INTRODUCTION

The Veteran had active service from March 1946 to September 1947.

This matter comes before the Board of Veterans' Appeals (Board) from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

The Veteran testified before the undersigned Acting Veterans Law Judge via videoconference in February 2011.  A transcript of his hearing has been associated with the record.

The Board has reviewed the record and finds that the issues of entitlement to service connection for tinnitus and Meniere's disease have been reasonably raised.  As these issues have not been adjudicated by the Agency of Original Jurisdiction (AOJ) they are referred for appropriate action.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issue of entitlement to service connection for cold injury residuals of the feet, fingers, ears, and nose is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

Bilateral hearing loss disability did not manifest in service or within one year of discharge, and is unrelated to service.



CONCLUSION OF LAW

Bilateral hearing loss disability was not incurred in or aggravated during service and may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2010).

REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2010); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  VCAA notice should be provided to a claimant before the initial unfavorable RO decision on a claim.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

On March 3, 2006, the U. S. Court of Appeals for Veterans Claims (Court) issued a decision in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  The Court held that upon receipt of an application for a service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  Id. at 486.  

A letter dated in May 2008 discussed the evidence necessary to support the Veteran's claims.  The Veteran was invited to submit or identify relevant evidence.  The evidence of record was listed and the Veteran was told how VA would assist him in obtaining additional relevant evidence.  This letter also discussed the manner in which VA determines disability ratings and effective dates.  In June 2008, the Veteran was advised of the status of his claim.  

Except as discussed below, the Board finds that the content of the notice fully complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  The Veteran has been provided with every opportunity to submit evidence and argument in support of his claim and to respond to VA notices.  Further, the Board finds that the purpose behind the notice requirement has been satisfied because the Veteran has been afforded a meaningful opportunity to participate effectively in the processing of his claim.  

With respect VA's duty to assist, the Board notes that, to the extent possible, identified treatment records have been associated with the claims file.  The available evidence includes service treatment records.  Although correspondence dated in August 2008 indicates the Veteran's service personnel records may have been lost to fire at a government facility, the record includes service records showing he had 16 months as an amphibious tank crewman and that he served in the Aleutian Islands.  His statements as to having experienced noise exposure in his duties as an amphibious tank crewman have been accepted as credible.  The Veteran has also been afforded a hearing and a VA audiological examination has been carried out.  The Board finds that the examination was adequate in that the examiner reviewed the record, interviewed the Veteran, and performed an appropriate examination prior to providing his conclusions.  The report of record is thorough and consistent with contemporaneous treatment records.  

The Board observes that in Martinak v. Nicholson, 21 Vet. App. 447 (2007), the Court noted that VA had revised its hearing examination worksheets to include the effect of the Veteran's hearing loss disability on occupational functioning and daily activities.  See Revised Disability Examination Worksheets, Fast Letter 07-10 (Dep't of Veterans Affairs Veterans Apr. 24, 2007); see also 38 C.F.R. § 4.10 (2010).  The Court also noted that even if an audiologist's description of the functional effects of the Veteran's hearing disability was somehow deficient the Veteran bears the burden of demonstrating any prejudice caused by a deficiency in the examination. The Veteran has not asserted that there is any deficiency in his June 2008 VA examination.  Moreover, the Board notes that the examiner discussed the impact of the hearing disability as reported by the Veteran.

For the foregoing reasons, it is not prejudicial to the appellant for the Board to proceed to a final decision in this appeal.

Analysis

As an initial matter, the Board notes that the Veteran has not alleged that his claimed disability is the result of participation in combat with the enemy.  Therefore, the combat provisions of 38 U.S.C.A. § 1154 (West 2002) are not applicable.

Entitlement to VA compensation may be granted for disability resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C.A. §§ 1110 (wartime service), 1131 (peacetime service); 38 C.F.R. § 3.303.  

To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).   
Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service incurrence or aggravation of organic disease of the nervous system may be presumed to have been incurred or aggravated if it is manifested to a compensable degree within a year of the Veteran's discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  38 C.F.R. § 3.303(b).  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  In Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a).  

The Court has held that where the determinative issue involves medical causation or a medical diagnosis, competent medical evidence is required.  Grottveit v. Brown, 5 Vet. App. 91 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The Court has also held that medical evidence is required to demonstrate a relationship between a present disability and the continuity of symptomatology demonstrated if the condition is not one where a lay person's observations would be competent.  See Clyburn v. West, 12 Vet. App. 296 (1999).  

Lay evidence is competent to establish observable symptomatology; however, VA may make credibility determinations as to whether the evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  In Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007), the Federal Circuit held that whether lay evidence is competent and sufficient in a particular case is an issue of fact and that lay evidence can be competent and sufficient to establish a diagnosis when (1) a layperson is competent to identify the medical condition (noting that sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  

In Buchanan v. Nicholson, 451 F.3d 1331, 1337 (2006), the Federal Circuit held that the lay evidence presented by a veteran concerning his continuity of symptoms after service may generally be considered credible and ultimately competent, regardless of a lack of contemporaneous medical evidence.  VA may favor one medical opinion over another provided it offers an adequate basis for doing so.  See Owens v. Brown, 7 Vet. App. 429 (1995).

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b) (West 2002).

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2010).

The Board notes that the Court has observed that the threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 159 (1993).

It is the policy of VA to administer the law under a broad interpretation, consistent with the facts in each case with all reasonable doubt to be resolved in favor of the claimant; however, the reasonable doubt rule is not a means for reconciling actual conflict or a contradiction in the evidence.  38 C.F.R. § 3.102 (2010).

In this case, service treatment records are negative for any diagnosis, complaint, or abnormal finding pertaining to hearing loss.  On discharge examination in September 1947 the Veteran's hearing acuity was measured as 15/15 on whispered voice testing.  Service records show he had 16 months as an amphibious tank crewman.  

On VA examination in April 1961 for the purpose of a pension claim, the Veteran was noted to have defective hearing, etiology undetermined.  An audiological examination was recommended, and was carried out in April 1961.  At that time, puretone thresholds were as follows:





HERTZ



500
1000
2000
3000
4000

Right
50
50
60
not tested
50

Left
20
15
10
not tested
35


Speech audiometry revealed discrimination scores of 92 percent in the right ear and 96 percent in the left.  The Board assumes that the values reported at the April 1961 examination were American Standards Associates (ASA) units.  As  converted to International Standards Organization (ISO) units the puretone thresholds are:





HERTZ



500
1000
2000
3000
4000

Right
65
60
70
not tested
55

Left
35
25
20
not tested
40


On VA audiological examination in June 2008, the Veteran's history was reviewed.  He related that he had been exposed to tanks, hand grenades, and artillery noise during service.  He indicated that his current symptoms included hearing problems and that he had difficulty with conversation regardless of the environment.  He stated that his service duties consisted of being an amphibious tank crewman and that he fired weapons with his left hand.  He denied use of hearing protection.  He also reported that following service he worked as a heavy equipment operator for 60 years without hearing protection.  He stated that he participated in hunting and recreational shooting and that he also used power tools without hearing protection.  Puretone audiometry resulted in the following values:
 




HERTZ




1000
2000
3000
4000
Average
Right

80
85
90
105
90
Left

60
65
75
80
70

Speech recognition scores were 4 percent for the right ear and 44 percent for the left.  The examiner concluded that it was less likely that the Veteran's hearing loss was related to his being an amphibious tank crewman.  He noted that the degree of exposure was incongruent with the degree of loss.  

At his February 2011 hearing the Veteran stated that he had been exposed to noise from equipment and firearms during service.  He stated that he could not remember whether he had trouble with his ears before he got out of service.  

Having carefully reviewed the evidence pertaining to this claim, the Board finds that service connection is not warranted.  While the evidence reveals that the Veteran currently has a bilateral hearing loss disability and his noise exposure as a result of his duties as an amphibious tank crewman have been accepted, the competent and probative evidence of record does not etiologically link this disability to his service or any incident therein.  Available service treatment records are silent regarding any complaints of hearing loss during service, and his hearing was normal on discharge.  Further, there is no lay or medical evidence of a continuity of symptomatology since service in the instant case.  In this regard, the Board observes that the Veteran has reported that he cannot remember when he first experienced a decrease in auditory acuity, and that he cannot recall whether he had problems with his ears in service.  Here, the first objective evidence of hearing loss is dated in 1961, nearly 14 years following his discharge.  The Board may, and will, consider in its assessment of a service connection claim the passage of a lengthy period of time wherein the Veteran has not complained of the malady at issue.  See Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); see also Forshey v. Principi, 284 F.3d 1335, 1358 (Feb. Cir. 2002) (en banc).

Finally, the Board observes that the June 2008 VA examiner concluded that bilateral hearing loss was not related to military noise exposure.  In essence, the examiner provided a reasoned opinion based on complete a review of the Veteran's history, interview, and examination.  In assigning high probative value to this opinion, the Board notes that the examiner obtained a history from the Veteran and conducted a complete examination.  There is no indication that the examiner was not fully aware of the Veteran's past medical history or that he misstated any relevant fact.  The Board thus finds the examiner's opinion to be of greater probative value than the Veteran's unsupported assertions to the contrary.  In fact, the Veteran has produced no competent evidence or medical opinion in support of this claim, and the length of time between his separation from active service and his first complaints weighs against granting the claim.  

Accordingly, the Board concludes that the preponderance of the evidence is against the claim for service connection for bilateral hearing loss disability, and the benefit of the doubt rule does not apply.  38 U.S.C.A § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Entitlement to service connection for bilateral hearing loss disability is denied.



REMAND

The Veteran also seeks service connection for residuals of cold injury.  Private treatment records associated with the record reflect diagnoses of gouty arthritis and possible peripheral neuropathy secondary to frostbite as reported by the Veteran.  At his February 2011 hearing the Veteran testified that he had cold injury in service while in the Aleutian Islands.  The Board accepts that the Veteran had cold exposure during service.  

There are two pivotal cases which address the need for a VA examination, Duenas v. Principi, 18 Vet. App. 512 (2004) and McLendon v. Nicholson, 20 Vet App. 79 (2006).  In McLendon, the Court held that in disability compensation claims, the Secretary must provide a VA medical examination when there is: (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  Id. at 81.  In Duenas, the Court held that a VA examination is necessary when the record: (1) contains competent evidence that the Veteran has persistent or recurrent symptoms of the claimed disability and (2) indicate that those symptoms may be associated with his active military service.

Here, the Board  has accepted that the Veteran was exposed to cold during service.  The Veteran has testified that he had cold injury in service and that he has experienced symptoms during the years since service.  However, there is insufficient competent medical evidence to allow the Board to make a decision with respect to the question of service connection.  As such, a VA examination is warranted pursuant to VA's duty to assist.

In light of the above discussion, the Board finds that additional development is necessary.  Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1. Schedule the Veteran for a VA examination to determine the etiology of his claimed cold injury residuals of the feet, fingers, nose, and ears.  The claims folder should be forwarded to the examiner for review.  The examiner should be directed to elicit a complete history from the Veteran, the pertinent details of which should be recited in the examination report.  

Following examination, interview of the Veteran, and review of the claims file, the examiner should indicate whether the Veteran has cold injury residuals of the feet, fingers, ears, and nose, and specify the exact nature of those residuals.  With respect to any currently present cold injury residuals of the feet, fingers, ears, or nose, the examiner should provide an opinion as to whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent) such disability is related to any disease or injury in service.

A discussion of the complete rationale for all opinions expressed should be included in the examination report, to include reference to pertinent evidence where appropriate.  

2.  The Veteran is hereby notified that it is his responsibility to report for any examination, and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655.

3.  Readjudicate the Veteran's claim, with application of all appropriate laws, regulations, and case law, and consideration of any additional information obtained as a result of this remand.  If the decision remains adverse to the Veteran, he and his representative should be furnished a supplemental statement of the case and afforded an appropriate period of time within which to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that is remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



____________________________________________
      T. L. DOUGLAS
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


